Citation Nr: 1528869	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral spine advanced degenerative joint disease and degenerative disc disease (spine disability).

2.  Entitlement to a compensable rating for residuals of a fractured left great toe.

3.  Entitlement to an effective date prior to December 4, 2009, for the grant of service connection for radiculopathy of the bilateral lower extremities.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney-at-Law



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to March 1972 and August 1974 to August 1978.  The issues of an increased rating for spine disability and TDIU are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that continued the 20 percent rating assigned for that disability.  They were previously before the Board in October 2013, when TDIU was identified as part of the increased rating claim on appeal and both matters were remanded for additional development.  The October 2013 decision was issued by another Veterans Law Judge; it has been reassigned to the undersigned for the purpose of this decision.  The issue of a compensable rating for residuals of a fractured left great toe is before the Board on appeal from a January 2013 rating decision and the issue of an earlier effective date for service connection for radiculopathy of the bilateral lower extremities is on appeal from a September 2014 rating decision, both by the Roanoke RO; they have not previously been considered by the Board. 

The issues of a compensable rating for residuals of a fractured left great toe, the effective date for service connection for radiculopathy of the bilateral lower extremities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's spine disability is not shown to have been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; or by favorable ankylosis of the entire thoracolumbar spine; or by incapacitating episodes of intervertebral disc syndrome (IVDS) of a total duration of 4 weeks or greater during a 12-month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5242 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

With respect to an increased rating claim, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of this claim prior to the initial adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A November 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also provided notice regarding ratings and effective dates of awards.  He has received the general-type notice described in Vazquez-Flores and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent post-service treatment records are associated with the claims file.  The Veteran has provided treatment records and evaluations from private treatment providers and reviewing experts.  VA has obtained the Veteran's Social Security Administration (SSA) records.  The Veteran has not identified any pertinent evidence that is outstanding. 

VA examinations were conducted in November 2009, February 2013, and (following remand) August 2014.  The Board finds that, taken together, these examinations are adequate for rating purposes, as the examiners expressed familiarity with pertinent medical history, and conducted thorough medical examinations, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In October 2013, the matter was remanded by the Board for the AOJ to obtain additional treatment records and for additional VA examination to resolve the apparent conflict between the medical examination reports then of record.  Following the remand, additional private and VA treatment records were obtained.  (See April 2014 correspondence from the Veteran's attorney, noting concurrence that the development for private and VA records was completed.)  As noted above, an additional examination, adequate for rating purposes, was provided in August 2014.  Consequently, the Board finds that there has been substantial compliance with its October 2013 remand instructions and that no other assistance in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The RO has rated the Veteran's service-connected spine disability at 20 percent under the provisions of Diagnostic Code 5242 for degenerative arthritis of the spine during the period on appeal.  

Under the general rating formula for diseases and injuries of the spine, the relevant ratings are assigned as follows: 

A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Additionally, ratings are available for IVDS based on the extent of incapacitating episodes during a 12-month period.  A 20 percent rating requires a total duration of at least 2, but less than 4, weeks.  A 40 percent rating requires a total duration of at least 4, but less than 6, weeks.  A 60 percent rating requires a total duration of at least 6 weeks.

Additionally, the Board notes that, during the pendency of this appeal, the Veteran was awarded service connection for radiculopathy of the bilateral lower extremities.  Notably, in a June 2015 Notice of Disagreement, the Veteran expressly limited his disagreement to the effective date assigned for radiculopathy of the bilateral lower extremities; he has not expressed disagreement with the rating assigned.  (His disagreement with the effective date assigned is addressed in the remand section, below).  Thus, to the extent that the medical and lay evidence of record refers to symptoms associated solely (based on the medical evaluations of record) with his radiculopathy (i.e, pain, numbness, diminished reflexes, reduced sensation, and weakness in the lower extremities), the rating assigned for that disability is not before the Board at this time (and consideration of such symptoms in the rating assigned for the service-connected spine disability would constitute impermissible pyramiding).  (See September 2013 private chiropractic examination and August 2014 VA examination).   

On November 2009 VA examination, the examiner noted a history of decreased motion, stiffness, weakness, and daily, constant, moderate pain.  The examiner noted that the Veteran could walk about 1 mile, with rest, and that there were no flare-ups, assistive devices used, or incapacitating episodes of spine disease.  On physical examination, the Veteran's posture and gait were normal.  Lumbar flattening and scoliosis were observed.  There was partial ankylosis of the thoracolumbar spine in a neutral position.  With regard to the spinal muscles, there was spasm on the left, pain with motion on the right, and bilateral guarding, tenderness and weakness; these symptoms were not severe enough to be responsible for abnormal gait or spinal contour.  Muscle tone was normal, without atrophy.  Sensation and reflexes were all evaluated as normal.  

Range of motion testing was conducted.  Forward flexion was limited to 60 degrees, extension to 10, right lateral flexion to 20, right lateral rotation to 30, and left lateral flexion and rotation to 15.  There was objective evidence of pain, but no additional limitation of motion, after repetitive motion.  Radiology studies confirmed degenerative changes of the lumbar spine.  

The examiner noted that the Veteran's spine disability had severe effects on his ability to exercise or participate in sports and mild effects on chores, shopping, recreation, travelling, and bathing.  She also noted that the Veteran reported finding difficulty performing his usual occupation, material handler/forklift operator, due to back pain.  

VA treatment records from December 2009 through June 2010 note complaints of back pain, tenderness, and reduced range of motion.  A December 2009 VA MRI of the lumbar spine showed multilevel degenerative changes and dextroscoliosis.  A May 2010 VA MRI showed no significant changes since the December 2009 evaluation.  In March 2010, he received a steroid/nerve block injection to treat his back pain, but in June 2010 reported that relief from the injection only lasted a few hours.  

In August 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  The Veteran stated that the November 2009 VA examination was conducted on a "good day," and, thus, did not accurately reflect his typical impairment.  He reported that he gets back spasms with activity that require several minutes of rest before continuing, as well as weakness, fatigue, and difficulty going down stairs.  He denied recent episodes of being incapacitated for days at a time (as a result of limiting some activities).  He reported constant pain, worse in the winter.  He stated that his symptoms had worsened over time.  

VA treatment records from September 2010 through January 2013 note continued treatment for back pain that he described as worsening with time, including additional pain injections that were successful in reducing his pain.  He was observed to walk with a limp; exhibit flexion limited to 70 degrees, pain (worse with activity), tenderness, and stiffness; have "markedly limited" waist and lateral bending; and sit in a non-standard position to relieve his back pain.  He was prescribed medication for back pain and muscle spasm.  

Private treatment records from August 2012 through February 2013 noted back pain that limits the Veteran's ability to exercise or sit/stand for too long; aching muscles in the lower back that require rest (but recover quickly) after activity (such as washing dishes); occasional tenderness to palpation of the lower spine; occasional sleep impairment (but sometimes sleeping well); dorsal kyphosis; positive straight leg raise tests; and reduced leg strength.  (Additional complaints related to knee disability (stairs) and pain from sciatica were also noted, but are not relevant to the analysis of the Veteran's spine disability; he is separately compensated for radiculopathy and is not service connected for a knee disability).  He reported that he was able to go fishing and change 4 flat pickup tires in one month.  The treatment provided noted that some of the Veteran's weakness and muscle/bone pain may be due to low vitamin D levels. 

On February 2013 VA examination, the Veteran described back pain triggered by bending forward.  He reported that he gets steroid injections every 4 months that "work great" and denied flare-ups.  

Range of motion testing was conducted.  Forward flexion was limited to 75 degrees, extension to 25, right and left lateral flexion to 25, and right and left lateral rotation to 30.  There was objective evidence of painful motion at 75 degrees of forward flexion, but no additional limitation of motion (in any plane), after repetitive motion.  The examiner found no functional loss or impairment of the thoracolumbar spine.  There was no localized tenderness, guarding, or muscle spasm.  Strength, reflex, and sensory test results were all normal.  No assistive devices were used.  The examiner also diagnosed the Veteran with IVDS, but determined that there were no incapacitating episodes within the previous 12 months.  

In September 2013 correspondence, the Veteran's attorney stated that the Veteran had misunderstood the February 2013 VA examiner's question regarding flare-ups and that the Veteran does have flare-ups.  A report from a private September 2013 examination, conducted by a chiropractor during one of the Veteran's flare-ups, was submitted to provide evidence of the Veteran's disability severity during such time.

On September 2013 private chiropractic examination, the Veteran reported that he was having a flare-up at that time, which caused pain in the low back that traveled up his spine.  Standing for long periods of time was reported to cause pain.  

On range of motion testing, forward flexion was limited to 40 degrees, with painful motion at 45; extension was limited to 10 degrees, with painful motion at 5; right lateral flexion was limited to 25 degrees and rotation to 30 degrees, neither with pain; left lateral flexion was limited to 10 degrees, with painful motion at 10; and left lateral rotation was limited to 30 degrees, with painful motion at 30.  The examiner reported that the Veteran was unable to perform any repetitive use testing due to pain, but also reported that there was no additional limitation of motion after repetitive use testing.  The examiner reported no functional loss/impairment of the thoracolumbar spine, but checked boxes indicating pain on movement and swelling, and added "scoliosis."  The examiner reported that paraspinal muscle tissue was painful with palpation, with guarding or muscle spasm of the thoracolumbar spine resulting in unspecified abnormal spine contour.  Muscle strength was reduced for hip flexion and knee extension.  The chiropractor reported that there was muscle atrophy in the right paraspinal muscles, but also noted that muscles could be palpated, but not measured, in that area.  Reflex and sensation testing was normal, but the Veteran was unable to perform straight leg testing.  The Veteran reported occasional use of a cane, which was present on examination. 

The chiropractor diagnosed the Veteran with IVDS, including incapacitating episodes of at least 2 weeks, but less than 4 weeks, duration.  The Veteran's spinal degeneration and disc thinning were assessed as moderate, with foraminal encroachment and Schmorl's nodes.   

In February 2014, the Veteran was seen for an acute exacerbation of back pain (7 out of 10) after opening a door.  At that time, his gait was steady, and he was taking medication for back pain only (not muscle spasm).  

On August 2014 VA examination, the Veteran reported that his spine disability had worsened and that back pain interferes with his sleep.  He reported flare-ups, occurring "a couple times a year" that "lay [him] up for a week."

Range of motion testing was conducted.  Forward flexion was limited to 65 degrees (painful motion at 55), extension to 15 (painful motion at 15), left lateral flexion to 15 (painful motion at 15), and right lateral flexion and right and left lateral rotation to 20 (painful motion at 20).  After repetitive motion testing, right and left lateral rotation were limited to 15 degrees.  Functional loss/impairment was noted to include less movement on normal and pain on movement.  Mild tenderness to palpation of the paraspinal muscles was noted, but there was no guarding or spasm noted.  Muscle strength was normal, without atrophy.  Reflex and sensory examination was largely normal, with diminished reflexes in the right ankle and decreased sensation in the right foot/toes.  Straight leg raise testing was negative.  No ankylosis of the spine was noted, and no assistive devices were used.  IVDS was diagnosed, but no incapacitating episodes were noted in the last 12 months. 

He stood erect with a normal gait; mild scoliosis was demonstrated.  While seated, he frequently shifted his weight.  The examiner conceded that pain, weakness, fatigability, or incoordination could further limit functional ability during a flare-up, but that it would be "purely speculative" to quantify that additional limitation. 

The Board has considered the Veteran's assertion that his service-connected spine disability has worsened, and notes that the Veteran is competent to report those symptoms (such as pain) that he experiences through his senses.  However, the evidence of record, to include private and VA treatment records and examinations, as well as his lay assertions, does not show that the Veteran's spine disability has worsened to the extent that additional compensation is warranted.  

The Veteran's symptoms have varied in intensity over the time period in question.  His range of motion has varied, as have symptoms such as tenderness to palpation and sleep disturbance.  Some of the evidence is internally inconsistent.  (See, e.g., September 2013 private chiropractic examination, noting: forward flexion limited to 40 degrees but pain at 45 degrees, inability to perform repetitive motion testing but no additional limitation of motion on repetition testing; no functional loss/impairment of the thoracolumbar spine, but pain on movement and swelling; and atrophy of muscles not capable of measurement.)  However, even when all symptoms reported over the time period in question are considered together, and at their worst reported severity, they do not indicate that a schedular rating in excess of 20 percent is warranted.  

Overall, the Veteran has reported pain on movement, with range of motion limited (including consideration of pain and evaluation during flare-up) to as much as 40 degrees of forward flexion, 5 degrees of extension, 15 degrees of left and right lateral rotation, 20 degrees of right lateral flexion, and 10 degrees of left lateral flexion.  Ankylosis of the partial (but not complete) thoracolumbar spine and dorsal kyphosis has been shown on some examinations.  Symptoms of pain (including sleep disturbance as a result), weakness, tenderness to palpation, gait alteration, muscle guarding/spasm, fatigue, stiffness, and swelling were all noted.  The Veteran reported difficulty walking, it was observed that he must frequently shift his position while seated, and his symptoms interfere to some extent with his ability to pursue hobbies, such as fishing, and engage in housework.  He has difficulty lifting, carrying, kneeling, stooping, squatting, using stairs, and bending.  His symptoms are of sufficient severity that he must take regular medication and receive injections to treat pain/spasm.  However, even when these factors are taken into consideration, the record does not reflect that the Veteran has favorable ankylosis of the entire thoracolumbar spine, any unfavorable ankylosis, or limitation of forward flexion to 30 degrees or less.  

The Board has considered the Veteran's assertion that his VA evaluations took place on "good days" and do not reflect his true disability picture, and acknowledges that the August 2014 VA examiner was not able to opine as to additional functional loss during a flare-up without resort to speculation.  However, the Board notes that the Veteran has provided for the record a private, September 2013 chiropractic examination report, offered to document the additional functional limitations present during flare-ups; he has not asserted that the private examination failed to accurately represent the severity of his service-connected spine disability during flare-up.  As noted above, the Board has based its analysis on the range of motion (and other) findings from the September 2013 private examination report.  Thus, the Board finds that the evidence of record cited above fully encompasses the Veteran's disability picture, to include additional loss of range of motion due to increased pain during flare-ups, see Mitchell v. Shinseki, 25 Vet. App. 32 (2011), as well as other functional limitations, such as fatigue and weakness, see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the Veteran's assertion, through counsel, that he has no range of motion during flare-ups and is, therefore, entitled to a 40 percent rating (for forward flexion of 30 degrees or less.)  (See, e.g., October 2014 correspondence).  However, this assertion overstates the findings recorded in the September 2013 private examination referenced.  As noted above, the private chiropractor measured forward flexion during the flare-up as 40 degrees.  Thus, it is inaccurate to describe his spine as completely immobile during a flare-up.  (The Board acknowledges that the examiner found the Veteran unable to perform repetitive use testing during the flare-up observed.  However, an inability to perform repetitive motion, an important consideration in evaluating the overall disability picture presented, is not equivalent to complete immobility.)

Furthermore, with respect to disabilities of the spine, specifically, the rating schedule contemplates the assignment of ratings based on temporary periods of incapacitation, such as during the flare-ups reported, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  (The Board notes that the Veteran been diagnosed with IVDS on VA examination.)  Assuming, arguendo, that the flare-ups the Veteran reports, one of which was observed on September 2013 private examination, constitute "incapacitating episodes" as contemplated by the rating schedule (requiring prescribed bed rest and medical treatment, see Note (1)), a rating in excess of the one already assigned (20 percent) requires a total duration of at least 4 weeks during a 12-month period.  The Veteran has not asserted that his total period of incapacitation during a 12-month period is 4 weeks or more, (see August 2014 VA examination (Veteran reported flare-ups "a couple" of weeks in a year)), and the private chiropractic examination (the only one to report incapacitating episodes) reported a total duration of at least 2, but less than 4 weeks.  Thus, even if the inability to perform repetitive motion on September 2013 private examination represented "incapacitation," as contemplated by the rating schedule (and the Board is not making such a finding), neither consideration of the Veteran's spine disability based on incapacitating episode duration nor the observed/recorded 40 degrees of forward flexion satisfies the schedular requirements for a rating in excess of 20 percent.  

The Veteran has asserted, through his attorney, that he receives SSA disability benefits based on his service-connected spine disability.  Therefore, VA obtained the Veteran's SSA records, to determine whether they indicate that a higher disability rating is warranted.  

The Veteran's SSA records indicate that he filed for (and received) SSA disability compensation based on the combined effects of five separate disabilities, not all of which are service connected:  right leg and foot numbness; bilateral knee disabilities; bilateral carpal tunnel syndrome; arthritis in the right wrist, hand, and ringers; and scoliosis.  During the SSA adjudication, the Veteran alleged that he was laid off in October 2008 and became unable to work in January 2009.  He asserted that his collective disabilities affected his ability to, inter alia, shower, stand on his right leg, and tie his shoe, and that he was no longer able to engage in construction or lawn maintenance.  He also reported frequent waking during sleep.  He stated that he was still able to prepare meals and perform house work and shopping.  He reported fishing as often as possible, going to sporting events, and getting together with family.  He reported effects of his combined disabilities on lifting, squatting, bending, standing, reaching, walking, sitting kneeling, and stair climbing and reported needing to rest after 30 to 50 yards of walking.  He denied using any assistive devices. 

A March 2010 SSA interviewer noted that the Veteran had difficulty sitting and had to stand up 4 times during a 75 minute interview.  It was noted that the listed disabilities, collectively, cause pain.  (Medical records included with the SSA disability application date from prior to, and do not speak to, the severity of the condition during the period under evaluation.)

The disability determination, which was in the Veteran's favor, noted that he was partially credible, as he claimed an inability to squat, stoop, stand, or sit, but reported that he does chores (including cooking, cleaning, and mowing), fishes, and attends sporting events.  Exertional and positional limitations were noted, including limits on lifting/carrying and the amount of time spent sitting/standing during a typical work day.  The disability for which SSA compensation was ultimately awarded was identified as "other unspecified arthropathies."  

The Veteran's SSA records address the combined severity of his service-and non-service-connected disabilities.  Furthermore, the symptoms resulting from his service-connected spine disability were not distinguished from those attributed to his other service- and non-service-connected disabilities (such as lower extremity radiculopathy and knee disabilities) upon which the favorable disability determination was premised.  Thus, the probative value of the SSA records is limited.  However, in general, the SSA records support the findings noted on VA/private examinations (e.g., pain, fatigue, weakness, and limitation of motion).  

The Board has also considered September 2010 lay statements provided by J.J., K.L.C., and P.G.T., who have observed the Veteran's condition.  In general, these statements note recent deterioration in the Veteran's condition (over one to three years), due to such symptoms as back and hip pain, that limit the Veteran's ability to walk, sit, stand, ride in cars, and engage in activities he enjoys.  He was noted to walk with a limp and grimace in pain (described as constant).  The individuals providing these statements are considered competent to report what they have observed.  However, as with the SSA records, the lay statements do not distinguish between the spine and other disabilities (nor is there any indication that the statement providers have the required expertise/training to competently distinguish, for example, the spine disability symptoms from the separately compensated radiculopathy symptoms), nor do they speak to the medical findings (range of motion, ankylosis, incapacitating episodes) necessary to demonstrate that any worsening is of such severity that a schedular rating in excess of 20 percent is warranted.  Nonetheless, they generally confirm the symptoms, and their severity, noted in the medical evidence of record (and already considered in this analysis).

Finally, the Veteran provided a May 2015 private medical opinion as to the severity of his orthopedic disabilities.  The private physician reviewed the Veteran's medical records and noted, in general, symptoms of "chronic daily pain" in the back and legs resulting from multiple disabilities (including those for which the Veteran is separately compensated) and noted limitations on lifting, carrying, walking, with pain on ambulation and requiring frequent position changes.  Again, this assessment does not distinguish symptoms associated with the Veteran's spine disability from those associated with his radiculopathy, but is, in general, consistent with the evidence of record already considered in the assignment of a 20 percent schedular rating.   

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected spine disability more nearly approximates the criteria for a schedular rating in excess of 20 percent for degenerative arthritis of the spine (or IVDS with incapacitating episodes) at any time during the period on appeal.  

The Board acknowledges the Veteran's testimony that his spine disability has worsened and is more severe that the current evaluation suggests.  However, the record does not establish that the rating criteria are inadequate for rating his spine disability such that an extraschedular rating is warranted.  In this case, the Veteran's spine disability manifests in symptoms of pain (including sleep disturbance as a result), weakness, tenderness to palpation, gait alteration, muscle guarding/spasm, fatigue, stiffness, and swelling, with functional limitations in walking, sitting, standing, lifting, carrying, kneeling, stooping, squatting, using stairs, and bending.  Such symptoms/limitations, including incapacitating episodes, are contemplated in the rating criteria for spine disabilities, as discussed above.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As the schedular rating criteria reasonably describe the Veteran's disability severity and symptomatology, the assigned schedular evaluation is adequate; referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of TDIU (i.e., employability) is addressed in the remand section, below.  


ORDER

Entitlement to a rating in excess of 20 percent for service-connected spine disability is denied.


REMAND

The most recent VA examination (October 2012) to consider the severity of the Veteran's residuals of a fractured left great toe noted that no care had been required for the disability since separation of service and found, on objective examination, no limitation in range of motion, no pain to palpation, and no redness or effusion.  Contemporaneous treatment records (November 2012) note complaints of "slight" great toe pain.  Since that time, the Veteran has submitted a private treatment record consisting of a check mark next to the severity category of "symptoms are more than moderately severe" and, although it is difficult to read, what appears to be a hand-written notation of "goes numb." 

While the private treatment record does not provide a rationale as to why occasional numbness constitutes a severity of "more than moderately severe," (so as to warrant the maximum schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for "other foot injuries"), or describe any additional symptoms (such as range of motion limitation or pain), it does suggest a worsening of the disability since the October 2012 VA examination.  Consequently, the Board finds that remand for a new VA examination is warranted.

As the matter of TDIU is inherently a part of any claim for an increased rating, the Board finds that such claim is inextricably intertwined with the increased rating claim being remanded; thus, consideration of TDIU claim must be deferred at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board notes that, during the pendency of this appeal, the Veteran has been awarded service connection, rated 10 percent each, for radiculopathy of the lower extremities.  The VA examination reports of record do not include consideration of the effect of bilateral lower extremity radiculopathy on the Veteran's employability.  A private nexus opinion on TDIU was provided in June 2015 that considered radiculopathy; however, the private opinion also considered degenerative joint disease of the lower extremities, which is not a service-connected disability; thus, the positive opinion was not limited to the effects of the Veteran's service-connected disabilities on his employability.  On remand, a medical opinion should be obtained to address the Veteran's functional limitations (specifically as they affect his occupational functioning) resulting from the combination of his service-connected disabilities.  

If available, updated treatment records related to the great toe disability must be obtained on remand.

Finally, with respect to the effective date assigned for service connection for radiculopathy of the bilateral lower extremities, a statement of the case (SOC) has not been issued with respect to this matter.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the AOJ to issue a statement of the case, and to provide the appellant an opportunity to perfect the appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a SOC addressing the matter of an earlier effective date for the awards of service connection and a 10 percent rating for radiculopathy of each lower extremity.  The appellant, and his attorney, should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, then this issue should be returned to the Board for appellate review. 

2.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his left great toe disability during the period under consideration, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  After the development sought above is completed, the AOJ should then arrange for examination of the appellant by an orthopedic surgeon/orthopedist to determine the current severity of the Veteran's left great toe disability and the effect of his combined service-connected disabilities (advanced degenerative joint disease and degenerative disc disease of the lumbosacral spine; radiculopathy of the left and right lower extremities; and residuals of a fractured left great toe) on his occupational functioning.  The claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  All pertinent findings should be described in detail, and all indicated tests or studies should be completed.  All functional limitations must be identified.  The examiner should discuss the impact each disability has individually, and in combination, on daily activities and occupational functioning.

4.  The AOJ should then readjudicate the claims, to include consideration of TDIU on an extraschedular basis (if warranted).  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


